Citation Nr: 0914526	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  98-17 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for generalized anxiety disorder, formally characterized as a 
psychosicological gastrointestinal (GI) reaction.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
August 1954.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision issued by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied the 
benefits sought.

In January 2000, December 2002, and August 2005, the Board 
remanded the case back to the RO for additional development.  
The case is now before the Board for further appellate 
consideration.  

In the August 2005 decision, the Board also denied the 
Veteran's claim for an increased (compensable) rating for a 
duodenal ulcer.  The Veteran has not appealed this matter.  
Therefore, the Board's August 2005 decision, which subsumes 
the prior RO decision, is final with respect to this issue.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1100, 20.1104 (2008).  The Board's 
previous denial of this GI issue is also a denial of the GI 
component of the Veteran's psychiatric disability.  That is, 
the RO has characterized the Veteran's psychosicological GI 
reaction as a single disability, diagnosed both as a physical 
condition and as a mental disorder.  See 38 C.F.R. 
§ 4.126(d).  In August 2005, the Board already denied the 
physical (GI manifestations) of this disability.  Thus, the 
GI component of the Veteran's psychiatric disability is no 
longer on appeal.  

During the course of the appeal, sections of the Veteran's 
claim file were lost.  Despite extensive search efforts, the 
VA was unable to locate the entire file.  However, the VA 
partially rebuilt the Veteran's claims file with copies of 
certain medical evidence and procedural documents.  If the 
entire claims file is located in the future, the Veteran will 
so be advised.    

The Board observes that the RO has sent various 
correspondence to the Puerto Rico Public Advocate for 
Veterans' Affairs.  However, the claims folder is negative 
for a power of attorney or VA Form 21-22, "Appointment of 
Veterans Service Organization as Claimant's Representative".  
See 38 C.F.R. § 20.602.  In a January 2009 letter, the 
Veteran was advised that he could appoint a Veterans' Service 
Organization to represent him in this matter.  However, he 
did not respond to this letter.  As such, the Veteran is not 
represented by any organization before the Board at this 
time.  In this regard, it is important for the Veteran to 
understand that this case has been before the VA for over a 
decade and that a further delay of this case is found to be 
not warranted by the undersigned Veterans Law Judge.  The 
Veteran has had more than adequate time to provide the 
authorization required for a service representative and the 
Board may no longer delay the adjudication of this case.

In October 2008, the Veteran submitted, directly to the 
Board, pertinent evidence that was not accompanied by a 
waiver of RO consideration.  Because the Board is granting a 
higher rating based on this evidence, the Veteran is not 
prejudiced by the Board's initial consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2008).

Finally, please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 2, 2008, under both the previous and 
amended criteria, the Veteran's generalized anxiety disorder 
does not demonstrate "severe" occupational and social 
impairment or occupational and social impairment with 
deficiencies in most areas.  

2.  As of September 2, 2008, under the previous criteria, the 
Veteran's generalized anxiety disorder demonstrates 
"severe" occupational and social impairment.  In fact, it 
is likely that the Veteran is demonstrably unable to obtain 
or retain employment as of September 2, 2008.  


CONCLUSIONS OF LAW 

1.  Prior to September 2, 2008, the criteria for a disability 
rating in excess of 50 percent for generalized anxiety 
disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2008); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).    

2.  As of September 2, 2008, the criteria are met for a 
higher disability rating of 100 percent for generalized 
anxiety disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2008); 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9400 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of VCAA letters dated in 
July 2003, November 2005, and October 2006, the RO advised 
the Veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible to provide.  38 U.S.C.A. § 5103(a).  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

However, as to his increased rating claim at issue, a content 
error exists in that the VCAA notice of record is not 
compliant with the U. S. Court of Appeals for Veterans Claims 
(Court's) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In Vasquez, the Court recently held that, at 
a minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the general VCAA and Dingess notice letters of record 
are generally compliant with elements (3) and (4) listed 
above in Vazquez-Flores.  But as to elements (1) and (2), the 
Board acknowledges no VCAA notice letter of record 
specifically addresses the need for evidence showing how a 
worsening of his psychiatric disability affects his 
claimant's daily life and employment, or the specific 
criteria necessary for entitlement to a higher disability 
rating for the psychiatric disability, under either the 
previous or amended regulations. 

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
Veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the Veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.

In this vein, the presumption of prejudice due to the content 
error in VCAA notice for his increased rating claim has been 
rebutted.  Throughout the long course of this appeal, the 
Veteran has submitted personal statements and statements to 
medical practitioners discussing his specific symptomatology 
pertinent to the criteria for an increased rating, as well as 
discussion with medical practitioners as to the impact of the 
Veteran's psychiatric disability on his ability to work and 
engage in ordinary daily activities.  Therefore, any content 
defect was cured by his actual knowledge of the criteria 
required for a higher rating for his psychiatric disability.  

In addition, a reasonable person should have known the both 
the previous and amended criteria after receiving the March 
2008 supplemental statement of the case (SSOC).  
Specifically, this document as well as previous SSOCs and the 
SOC provided the Veteran with a summary of the pertinent 
evidence as to his psychiatric disability claim, a citation 
to the pertinent laws and regulations governing a higher 
rating for his psychiatric disability claim, and a summary of 
the reasons and bases for the RO's decision to deny a higher 
rating for his psychiatric disability.  Thus, the presumption 
of prejudice for a content error has been rebutted here. 

With regard to timing, In Pelegrini II, the Court held, in 
part, that a VCAA notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in November 2000.  The Court acknowledged in Pelegrini II  
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content-complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  The Federal 
Circuit Court and Veterans Claims Court have since 
interpreted this to mean providing any necessary notice and 
going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the March 2008 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.   

With respect to the duty to assist, the RO has secured the 
Veteran's relevant VA treatment records and Social Security 
Administration (SSA) records.  In addition, the Veteran was 
afforded several VA examinations to rate the severity of his 
psychiatric disorder.  Although the last VA examination was 
performed in April 2004, a more recent VA examination is not 
warranted since the Board is awarding a maximum 100 percent 
rating effective September 2008.  The Veteran has also 
submitted private medical evidence and personal statements.  
The Board is also satisfied as to substantial compliance with 
its January 2000, December 2002, and August 2005 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board is mindful that this appeal has been pending since 
1996; consequently, a prompt Board decision on the merits is 
long overdue.  Thus, the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Governing Laws and Regulations for Psychiatric Disorders

The Veteran's service-connected generalized anxiety disorder 
is currently rated as 50 percent disabling under Diagnostic 
Code 9400, generalized anxiety disorder.  38 C.F.R. § 4.130 
(2008).  This rating has been in effect since May 1, 1972.  

The issue on appeal arises from a claim for an increased 
rating received in July 1996.  As a result, only the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Court 
recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  And if there have, the 
Board may "stage" the rating.  The relevant temporal focus 
for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the 
claim was filed (in this case, July 1995) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2008).  While older evidence is not necessarily irrelevant, 
it is generally not needed to determine the effective date of 
an increased rating.  See Francisco, supra. 

During the course of the appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the Veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

Therefore, in this case, prior to November 7, 1996, the Board 
may apply only the previous version of the rating criteria.  
As of November 7, 1996, the Board must apply whichever 
version of the rating criteria is more favorable to the 
Veteran.

The Board notes that in its March 2008 SSOC, the RO addressed 
both the old and new versions of the regulations.  Copies of 
both sets of regulations were sent to the Veteran as part of 
this SSOC.  Therefore, the Board may also consider each 
version without determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).    

Under the previous version of the Rating Schedule, a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (in 
effect prior to November 7, 1996).  
  
Under the previous version of the Rating Schedule, a 70 
percent rating is in order when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (in effect prior to 
November 7, 1996).  

Under the previous version of the Rating Schedule, a 100 
percent rating is assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; when there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and when the Veteran is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9410 (in effect prior to November 7, 1996).

Importantly, under the previous version, Note 1 to the 
General Rating Formula for Psychoneurotic Disorders indicates 
that social impairment per se will not be used as the sole 
basis for any specific percentage evaluation, but is of value 
only substantiating the degree of disability based on all of 
the findings.  

Under the previous version of the Rating Schedule, the 
severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under evaluate the emotionally 
sick Veteran with a good work record, nor must it over 
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 (in 
effect prior to November 7, 1996).    

Under the amended regulations, mental disorders are evaluated 
under the general rating formula for mental disorders, a 
specific rating formula presented under 38 C.F.R. § 4.130.  
In addition, the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R. § 4.130 (2008).    

When evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Under the amended regulations, a 50 percent rating under the 
general rating formula for mental disorders is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2008).   

Under the amended regulations, a higher 70 percent rating is 
in order when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

Under the amended regulations, a maximum 100 percent rating 
is in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  
For instance, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  DSM-IV at 46-47.  But 
a score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

Analysis - Prior to September 2, 2008

Upon review of the evidence, a higher rating beyond 50 
percent is not warranted prior to September 2, 2008, under 
both the previous and amended regulations.  38 C.F.R. § 4.7.  

That is, under the previous regulations, prior to September 
2, 2008, the evidence does not demonstrate severe 
occupational and social impairment.  In this respect, VA 
psychological examination reports dated in August 1997, July 
2002, and April 2004 noted the Veteran still lives with and 
is married to his wife.  He fishes, and volunteers at a 
medical center, working with sick people and drug addicts.  
He also is a Pentecostal minister and has his own ministry.  
Although there is clearly some occupational impairment as 
documented by earlier Social Security Administration (SSA) 
records, he is still able to perform work as a minister.  The 
April 2004 VA examination indicated he was not unemployable.  
The July 2002 VA examiner noted only "mild" impairment in 
work capacity.  VA treatment records dated from 1996 to 2003 
for the most part support these assessments. 

In addition, under the amended regulations, prior to 
September 2, 2008, for the same reasons as noted above, the 
evidence does not demonstrate occupational and social 
impairment with deficiencies in most areas including work, 
school, family relations, judgment, thinking, or mood, (the 
70 percent criteria) or for that matter, total occupational 
and social impairment (the 100 percent criteria).  38 C.F.R. 
§ 4.130 (2008).  

Specifically, the August 1997, July 2002, and April 2004 VA 
examiners recorded no suicidal ideation; no obsessional 
rituals which interfere with routine activities; no speech 
intermittently illogical, obscure, or irrelevant; no near-
continuous panic; no impaired impulse control; no unprovoked 
irritability with violence; no impairment of thought 
processes and communication; no spatial disorientation 
(Veteran was oriented to person, place, and time); and no 
neglect of personal appearance and hygiene.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).  

The Veteran only reported "episodes" of poor concentration, 
anxiety, forgetfulness, irritability, and insomnia during his 
VA examinations.  In any event, these symptoms are 
encompassed within the criteria for a 50 percent rating.  VA 
treatment records from 1996 to 2003 for the most part support 
these findings, providing evidence against a higher rating.  
Importantly, his GAF scores at VA examinations were noted at 
60 and 75.  These numbers are indicative of only 
"transient" or "moderate" social and occupational 
impairment.  

Accordingly, prior to September 2, 2008, the Board finds that 
the preponderance of the evidence is against a disability 
rating higher than 50 percent for the Veteran's generalized 
anxiety disorder, under both the previous and amended 
regulations.  38 C.F.R. § 4.3.  

Analysis - As of September 2, 2008

As of September 2, 2008, the evidence of record is supportive 
of a higher 70 percent rating for the Veteran's psychiatric 
disorder under the previous regulations.  38 C.F.R. § 4.7.  
Specifically, a private treatment record from Dr. M.F., MD., 
dated September 2, 2008, indicates that the Veteran has poor 
grooming, a noticeable body odor, and slurred speech.  This 
physician noted the Veteran's psychiatric disorder had 
"deteriorated."  The Veteran was not able to complete daily 
activities.  His behavior was "aggressive" and 
"irritable."  Dr. M.F. concluded that the Veteran's 
psychiatric disorder was "progressive, irreversible, and 
permanent."  He was considered "totally disable [sic]."  
Consequently, as of September 2, 2008, there is a documented 
worsening of the Veteran's psychiatric disorder which was 
previously rated as 50 percent disabling.  Under the previous 
regulations, the Veteran meets the 70 percent criteria since 
the evidence demonstrates that the Veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms as of September 2, 2008, are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9410 (in effect prior to November 7, 1996).

However, the previous version of 38 C.F.R. § 4.16(c) also 
provided that where the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes a Veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation.  38 C.F.R. § 4.16(c) (in effect prior to November 
7, 1996).  

In the present case, based on the private September 2, 2008 
report of Dr. M.F., it is highly likely that the Veteran is 
demonstrably unable to obtain or retain employment given his 
current mental state.  Dr. M.F. indicated that the Veteran 
was permanently and totally disabled.  Regardless, the Board 
need not address whether the precise schedular criteria for a 
100 percent rating are met under the previous regulations, 
because, in this case, by operation of § 4.16(c), the 70 
percent criteria suffice for a 100 percent schedular rating 
if the evidence shows the Veteran cannot secure substantially 
gainful employment.  

Therefore, as of September 2, 2008, pursuant to the 
provisions of 38 C.F.R. § 4.16(c), the Board concludes that 
the evidence supports a 100 percent rating for the Veteran's 
generalized anxiety disorder under the prior regulations.  
38 C.F.R. § 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate in addition to the 100 percent 
rating being assigned from September 2, 2008.  However, in 
the present case, the Veteran's psychiatric symptoms remained 
fairly consistent throughout the course of the period on 
appeal; as such, further staged ratings are not warranted.  

Extra-Schedular Consideration

Since the Veteran is now in receipt of a 100 percent rating 
for his psychiatric disability, the issue of an extra-
schedular rating would be moot.  38 C.F.R. § 3.321(b)(1).  In 
any event, since the rating criteria for psychiatric 
disorders reasonably describe the Veteran's disability level 
and symptomatology, the Veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96.






ORDER

Prior to September 2, 2008, a disability rating in excess of 
50 percent for generalized anxiety disorder is denied.

As of September 2, 2008, a disability rating of 100 percent 
for generalized anxiety disorder is granted, subject to the 
laws and regulations governing the payment of 
VA compensation.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


